internal_revenue_service number release date index number ------------------------- ------------------------ ---------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-113738-04 date date ------------------------------------------------------------------------ -------------------------- ------------------------- -------------------------- ------------------------ -------------------------- taxpayer taxpayer trust ------------------------------------------------------------------------------------------------------------- date year year year year year year year year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------------ ------------ ------------- ------------- ------------- ------------- ------------ ------------- ------------- ------------- ------------- ------------- plr-113738-04 dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel attorney attorney dear ------------------------- extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation- skipping transfer gst tax exemption taxpayer created an irrevocable_trust trust for the benefit of his spouse taxpayer children and more remote descendants taxpayer was designated in the trust instrument as the trustee of trust the facts and representations submitted are summarized as follows on date this is in response to your letter dated date requesting an --------------------- ----------------- sec_1 of article provides in part that during the life of taxpayer sec_2 of article provides in part that during the life of taxpayer the taxpayer or any other person may make contributions to trust trustee may pay from income and principal any premiums or assessments on any policy of life_insurance owned by the trustee the trustee may also pay so much or all of the income and principal of the trust estate to any one or more of taxpayer 1’s children taxpayer 1’s children’s spouses and taxpayer 1’s grandchildren from time to time living in equal or unequal proportions and at such times as the trustee deems advisable for their support health and maintenance in reasonable comfort except that no payment shall be made to satisfy any legal_obligation of any person to a beneficiary any income not so paid shall be added to principal taxpayer then the trustee shall pay the income from the trust estate in convenient installments at least quarterly to her during her lifetime the trustee may also pay to taxpayer 1’s wife such sums from principal as the trustee deems necessary or advisable from time to time for her health and maintenance in reasonable comfort considering the income and other sources of funds known to the trustee to be available to her sec_3 of article ii provides in part that upon the death of taxpayer 1’s wife or upon the death of taxpayer if his wife does not survive him the trustee shall divide sec_2 of article ii provides in part that if taxpayer 1’s wife survives sec_5 of article ii provides that if a child dies before receiving his or her plr-113738-04 the trust estate into equal shares to create one share for each then living child of the settlor and one share for the then living descendants collectively of each deceased child of the settlor sec_4 of article ii provides in part that the income from a child’s share shall be paid at least quarterly to the child until complete distribution of the share or his or her prior death the trustee may also distribute principal of his or her share as the trustee deems necessary or advisable for his or her health maintenance in reasonable comfort education including postgraduate education and best interests considering the income of the child from all sources known to the trustee share in full then upon the death of the child his or her share shall be held in trust or distributed to or in trust for the benefit of any one or more of the child’s descendants and settlor’s descendants other than the child and the creditors of the estate of such child in such manner as the child may appoint by his or her will making specific reference to the power_of_appointment her share not effectively appointed shall be distributed per stirpes to his or her living descendants or if none then per stirpes to taxpayer 1’s then living descendants taxpayer also made contributions to trust in year sec_3 through year in the amount of the insurance premiums that were paid in each of those years as follows year year year year year year year year year year year year section of article ii provides that upon the death of a child any part of his or taxpayer transferred two life_insurance policies to the trust in year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel since potential beneficiaries include individuals who are two or more generations below the taxpayer 1’s generation distributions from trust may be subject_to the gst tax taxpayer and taxpayer relied on attorney to draft the trust instrument assist with the funding and provide advice on the proper administration of trust plr-113738-04 taxpayer and taxpayer maintain that attorney did not advise taxpayer and taxpayer of the need to file united_states gift and generation-skipping_transfer_tax returns form sec_709 for each transfer to trust in order to report the amounts of the transfers to trust signify the consent of taxpayer to treat each transfer as made one-half by taxpayer and one-half by taxpayer pursuant to sec_2513 and make allocations of taxpayer 1’s and taxpayer 2’s gst_exemption to the transfers late in year taxpayer and taxpayer hired attorney to review their estate plan including trust attorney discovered that taxpayer and taxpayer did not file form sec_709 in any of year sec_3 through pursuant to sec_2513 and the regulations thereunder taxpayer and taxpayer intend to treat the transfers to trust made in year sec_3 through for gift_tax purposes as made one-half by taxpayer and one-half by taxpayer but only to the extent the value of the transfers exceeded the value of taxpayer 2’s ascertainable and severable interest in the trust property sec_25_2513-1 of the gift_tax regulations accordingly taxpayer and taxpayer now request an extension of time under sec_2642 and sec_301_9100-3 to make allocations of taxpayer 1's and taxpayer 2’s gst_exemption to the transfers to trust made in year sec_3 through effective as of the dates of the original transfers sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other this paragraph shall not apply with respect to a gift by a spouse of an interest in property if he creates in his spouse a general_power_of_appointment as defined in sec_2514 over such interest his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse sec_25_2513-1 provides that if one spouse transfers property in part to sec_2513 provides that sec_2513 shall apply only if both spouses sec_25_2514-1 provides in part that a power is limited by an sec_2514 provides subject_to certain exceptions that the term general under sec_2652 generally the transferor for purposes of the gst tax is in sec_2652 provides that if under sec_2513 one-half of the gift is treated sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as plr-113738-04 power_of_appointment means a power exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2514 a power that is limited by an ascertainable_standard relating to health education support or maintenance of the possessor is not a general_power_of_appointment ascertainable_standard relating to the possessor’s health education support or maintenance if the extent of the possessor’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the regulation provides that a power to invade for the power holder’s maintenance in health and reasonable comfort meets this standard a taxable_distribution a taxable_termination and a direct_skip the case of property subject_to gift_tax under chapter the donor of the property as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse provides that in the case of a transfer with respect of which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make sec_2632 provides that any allocation by an individual of his or her gst sec_2632 provides generally that if any individual makes an indirect sec_26_2652-1 of the generation-skipping_transfer_tax regulations sec_2631 provides that for purposes of determining the inclusion_ratio sec_2642 provides that except as provided in sec_2642 if the sec_2642 provides generally that the secretary shall by regulation plr-113738-04 the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred the deemed_allocation rules in this section are applicable to transfers made after date allocation of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly prescribed by statute sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_301_9100-3 provides the standards used to determine whether to requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-113738-04 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied with respect to the transfers to trust in year sec_3 through if the requirements for signifying consent under sec_2513 are satisfied in each of these years taxpayer will be deemed the transferor for gst purposes of one-half of the value of each transfer to trust made by taxpayer even though taxpayer may be deemed to transfer less than one-half of the value of each transfer for gift_tax purposes after taking into account taxpayer 2’s ascertainable and severable interest in each transfer therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to file form sec_709 for the transfers made to trust in year sec_3 through the form sec_709 should include a notice of allocation properly allocating taxpayer 1’s and taxpayer 2’s gst tax exemption to the transfers made to trust in year sec_3 through the allocations will be effective as of the dates of each transfer and the value of the transfers for gift_tax purposes will be used in determining the amount of gst tax exemption to be allocated to trust a copy of this letter should be attached to each form_709 and filed with the internal_revenue_service center cincinnati ohio we conclude that the deemed_allocation rules in sec_2632 are applicable to the transfers to trust in years and year and therefore no extension of time under sec_301_9100-3 is necessary for those years concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-113738-04 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries
